Exhibit 10.28

 

AMENDMENT NO. 3

 

 TO MASTER SPREAD ACQUISITION AND

MSR SERVICING AGREEMENT

 

Amendment No. 3 to Master Spread Acquisition and MSR Servicing Agreement, dated
as of March 19, 2014 (the “Amendment”), by and between PennyMac Loan Services,
LLC, a Delaware limited liability company (the “Seller”), and PennyMac Operating
Partnership, L.P., a Delaware limited partnership (the “Purchaser”).

 

RECITALS

 

WHEREAS, the Seller and the Purchaser are parties to that certain Master Spread
Acquisition and MSR Servicing Agreement, dated as of February 1, 2013 (the
“Existing Spread Agreement” and, as amended by this Amendment, the “Spread
Agreement”).  Capitalized terms used but not otherwise defined herein shall have
the meanings given to them in the Existing Spread Agreement.

 

WHEREAS, the Seller and the Purchaser  have agreed, subject to the terms and
conditions of this Amendment, that the Existing Spread Agreement be amended to
reflect certain agreed upon revisions to the terms of the Existing Spread
Agreement.

 

NOW, THEREFORE, in consideration of the mutual premises and mutual obligations
set forth herein, the Seller and the Purchaser hereby agree that the Existing
Spread Agreement is hereby amended as follows:

 

SECTION 1.                            Amendments.

 

1.1                               Preamble.  The first paragraph of the Existing
Spread Agreement is hereby amended by adding the header “PREAMBLE” and deleting
the reference to “(the “Purchaser”), (the “Purchaser”)” and replacing it with
the following language:

 

“(“POP”) and/or PennyMac Holdings, LLC (“PMH”) as identified on an executed
Confirmation (each such entity, as applicable, referred to herein as the
“Purchaser”)”

 

1.2                               Section 1.01.  Section 1.01 shall be amended
as follows:

 

(a)                                 by deleting the first paragraph thereof in
its entirety and replacing it with the following language:

 

“Definitions.  For purposes of this Agreement (which, for the avoidance of
doubt, shall include the Preamble and Recitals hereto), the following
capitalized terms, unless the context otherwise requires, shall have the
respective meanings set forth below:”

 

1

--------------------------------------------------------------------------------


 

(b)                                 by deleting the definition of “Primary
Portfolio Spread Custodial Account” in its entirety and replacing it as follows:

 

““Primary Portfolio Spread Custodial Account” means, with respect to each
Primary Portfolio, the account established under Section 5.01, which shall be
entitled “PennyMac Loan Services, LLC, as Seller, on behalf of [PennyMac
Operating Partnership, L.P.][PennyMac Holdings, LLC], Primary Portfolio
Collection Account”, and into which account all Primary Portfolio Collections
and Primary Portfolio Termination Payments in respect of such Primary Portfolio
shall be deposited.”

 

(c)                                  by deleting the definition of “Secondary
Portfolio Spread Custodial Account” in its entirety and replacing it as follows:

 

““Secondary Portfolio Spread Custodial Account” means, with respect to each
Secondary Portfolio, the account established under Section 6.01, which shall be
entitled “PennyMac Loan Services, LLC, as Seller, on behalf of [PennyMac
Operating Partnership, L.P.][PennyMac Holdings, LLC], Secondary Portfolio
Collection Account”, and into which account all Secondary Portfolio Collections
and Secondary Portfolio Termination Payments in respect of such Secondary
Portfolio shall be deposited.”

 

1.3                               Exhibit A.  Exhibit A of the Existing Spread
Agreement is hereby amended by deleting it in its entirety and replacing it with
the form attached hereto as Exhibit A.

 

1.4                               Exhibit B.  Exhibit B of the Existing Spread
Agreement is hereby amended by deleting it in its entirety and replacing it with
the form attached hereto as Exhibit B.

 

SECTION 2.                            Conditions Precedent.  This Amendment
shall become effective as of the date first set forth above (the “Amendment
Effective Date”), subject to the satisfaction of the following conditions
precedent:

 

2.1                               Delivered Documents.  On the Amendment
Effective Date, each party shall have received the following documents, each of
which shall be satisfactory to such party in form and substance:

 

(a)                                 this Amendment, executed and delivered by
duly authorized officers of the Seller and the Purchaser; and

 

(b)                                 such other documents as such party or
counsel to such party may reasonably request.

 

SECTION 3.                            Representations and Warranties. Each party
represents that it is in compliance in all material respects with all the terms
and provisions set forth in the Existing Spread Agreement on its part to be
observed or performed.

 

2

--------------------------------------------------------------------------------


 

SECTION 4.                            Limited Effect.  Except as expressly
amended and modified by this Amendment, the Existing Spread Agreement shall
continue to be, and shall remain, in full force and effect in accordance with
its terms.

 

SECTION 5.                            GOVERNING LAW.  THIS AMENDMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS.

 

SECTION 6.                            Counterparts.  This Amendment may be
executed in one or more counterparts and by different parties hereto on separate
counterparts, each of which, when so executed, shall constitute one and the same
agreement.

 

SECTION 7.                            Conflicts.  The parties hereto agree that
in the event there is any conflict between the terms of this Amendment, and the
terms of the Existing Spread Agreement, the provisions of this Amendment shall
control.

 

[SIGNATURE PAGE FOLLOWS]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.

 

 

The Seller:

PENNYMAC LOAN SERVICES, LLC

 

 

 

 

 

 

 

By:

/s/ Anne D. McCallion

 

 

Name:

Anne D. McCallion

 

 

Title:

Vice President, Finance

 

 

 

 

 

 

 

 

The Purchaser:

PENNYMAC OPERATING PARTNERSHIP, L.P.

 

 

 

 

 

By:  PennyMac GP OP, Inc.,

 

its General Partner

 

 

 

 

 

 

 

By:

/s/ Andrew S. Chang

 

 

Name:

Andrew S. Chang

 

 

Title:

Chief Business Development Officer

 

ACKNOWLEDGED:

 

 

PENNYMAC HOLDINGS, LLC

 

 

 

 

 

 

By:

Andrew S. Chang

 

Name:

Andrew S. Chang

 

Title:

Chief Business Development Officer

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

(Form of Confirmation)

 

CONFIRMATION

 

OF SPREAD ACQUISITION TRANSACTION UNDER
MASTER SPREAD ACQUISITION AND MSR SERVICING AGREEMENT

 

PARTIES:                                       PennyMac Loan Services, LLC
(Seller)

 

[PennyMac Operating Partnership, L.P.][PennyMac Holdings, LLC] (Purchaser)

 

DATE:                                                         
                              ,          

 

RE:                                                                          
Spread Acquisition — Pool No. [      ]

 

The purpose of this letter agreement is to confirm the terms and conditions of
the Transaction entered into between PennyMac Loan Services, LLC and [PennyMac
Operating Partnership, L.P.][PennyMac Holdings, LLC] on the Transaction
Settlement Date specified below.  This letter agreement is a “Confirmation” as
described in the Master Spread Acquisition and MSR Servicing Agreement specified
in paragraph 1 below.

 

The definitions and provisions contained in the Master Agreement are
incorporated into this Confirmation.  In the event of any inconsistency between
the Master Agreement and this Confirmation, this Confirmation will govern. 
Capitalized terms used herein and not otherwise defined have the meanings set
forth in the Master Agreement.

 

This Confirmation supplements, forms part of and is subject to the Master Spread
Acquisition and MSR Servicing Agreement dated as of February 1, 2013, between
PennyMac Loan Services, LLC, as seller, and [PennyMac Operating Partnership,
L.P.][PennyMac Holdings, LLC], as purchaser, as amended and supplemented from
time to time (the “Master Agreement”).  All provisions contained in the Master
Agreement govern this Confirmation except as expressly modified below.

 

A-1

--------------------------------------------------------------------------------


 

The terms of the Transaction to which this Confirmation relates are as follows:

 

Primary Portfolio:

 

As set forth in Schedule I hereto.

Transaction Settlement Date:

 

                        , 20        .

Transaction Base Servicing Fee Rate:

 

[        ] basis points (per annum)

Transaction Remittance Date:

 

[    ]th day of each month

Transaction Purchase Price Percentage:

 

            %

Transaction Excess Spread Percentage:

 

             %

Transaction Asset Purchase Agreement:

 

 

Transaction Threshold Percentage:

 

[      %]

Allowed Retention Percentage:

 

As set forth opposite the applicable Excess Refinancing Percentage in the table
set forth below.

Cut-off Date

 

                            , 20        .

Other:

 

In the event Seller, whether voluntarily or involuntarily, transfers the
Servicing Rights related to the Mortgage Loans in any Primary Portfolio or
Secondary Portfolio and receives any termination fee or other compensation or
proceeds in connection with such transfer (the “Transfer Proceeds”), Seller
shall remit to Purchaser an amount equal to the product of (a) such Transfer
Proceeds, multiplied by (b) a fraction, the numerator of which is the
Transaction Purchase Price allocable to the Primary Portfolio Excess Spread
relating to such Servicing Rights and the denominator of which is the actual
purchase price paid by the Seller for such Servicing Rights.

 

 

A-2

--------------------------------------------------------------------------------


 

Table of Allowed Retention Percentage

 

Range of Excess Refinancing
Percentages

 

Allowed
Retention
Percentage

 

 

 

 

 

 

 

 

 

 

A-3

--------------------------------------------------------------------------------


 

Accepted and confirmed as of the date first written above:

 

 

 

PENNYMAC LOAN SERVICES, LLC

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[PENNYMAC OPERATING PARTNERSHIP, L.P.][PENNYMAC HOLDINGS, LLC]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

TO CONFIRMATION DATED                     , 20          

UNDER THE MASTER SPREAD ACQUISITION AND
MSR SERVICING AGREEMENT DATED AS OF FEBRUARY 1, 2013

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

(Form of Assignment)

 

PennyMac Loan Services, LLC (the “Transferor”), hereby assigns, conveys and
otherwise transfers to [PennyMac Operating Partnership, L.P.][PennyMac Holdings,
LLC] (the “Transferee”) all of the Transferor’s right, title and interest in, to
and under the [Primary][Secondary] Portfolio Excess Spread for the residential
mortgage loans set forth in Annex A attached hereto.  Capitalized terms used and
not defined in this instrument have the meanings assigned to them in the Master
Spread Acquisition and MSR Servicing Agreement dated as of February 1, 2013,
between the Transferor and the Transferor, as supplemented and amended by the
Confirmation dated           , between such parties.

 

If the conveyance of such [Primary][Secondary] Portfolio Excess Spread is
characterized by a court or governmental authority as security for a loan rather
than an absolute transfer or sale, the Transferor will be deemed to have granted
to the Transferee, and the Transferor hereby grants to the Transferee, a
security interest in all of its right, title and interest in, to and under
whether now existing or in the future arising or acquired, all Primary Portfolio
Collections, Secondary Portfolio Collections, the Primary Portfolio Spread
Custodial Account, and the Secondary Portfolio Spread Custodial Account and all
proceeds thereof as security for a loan in an amount equal to the value of such
[Primary][Secondary] Excess Spread.

 

 

PENNYMAC LOAN SERVICES, LLC
(Transferor)

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

 